     Case 1:19-cv-01023-NONE-JLT Document 30 Filed 09/03/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    AARON D. MCCOY,                                    Case No. 1:19-cv-01023-NONE-JLT (PC)

12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO GRANT DEFENDANTS’ PARTIAL
13            v.                                         MOTION TO DISMISS

14    D. TORRES, et al.,                                 (Doc. 28)

15                        Defendants.                    21-DAY DEADLINE

16

17           Before the Court is Defendants’ partial motion to dismiss Plaintiff’s complaint pursuant to

18   Federal Rule of Civil Procedure 12(b)(6). (Doc. 28.) For the reasons set forth below, the Court

19   recommends that the motion be granted.

20     I.    BACKGROUND

21           Plaintiff’s operative claims are for excessive force and deliberate indifference to serious

22   medical needs pursuant to 42 U.S.C. § 1983, and negligence and intentional infliction of

23   emotional distress under state law. (Doc. 17; see also Docs. 11, 19.) Defendants filed their partial

24   motion to dismiss on the grounds that Plaintiff failed to submit an administrative claim with the

25   California Government Claims Board for his state-law claims. (Doc. 28.) Though Defendants’

26   served the motion to dismiss on Plaintiff (see id. at 3; Doc. 28-1 at 6), Plaintiff failed to file an

27   opposition or a statement of non-opposition to the motion within 21 days. The Court finds that

28   Plaintiff has waived any opposition and deems the motion submitted. See Local Rule 230(l).
     Case 1:19-cv-01023-NONE-JLT Document 30 Filed 09/03/20 Page 2 of 4


 1    II.    LEGAL STANDARD

 2           A motion to dismiss under Rule 12(b)(6) “tests the legal sufficiency of a claim.” Navarro

 3   v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In resolving a 12(b)(6) motion, the Court’s review is

 4   generally limited to the “allegations contained in the pleadings, exhibits attached to the complaint,

 5   and matters properly subject to judicial notice.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519

 6   F.3d 1025, 1030-31 (9th Cir. 2008) (internal quotation marks and citations omitted). Dismissal is

 7   proper if there is a “lack of a cognizable legal theory or the absence of sufficient facts alleged

 8   under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

 9   1988) (citation omitted).
10           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

11   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

12   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court

13   “accept[s] as true all well-pleaded allegations of material fact, and construe[s] them in the light

14   most favorable to the non-moving party.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998

15   (9th Cir. 2010) (citation omitted). In addition, the Court construes pleadings of pro se prisoners

16   liberally and affords them the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

17   2010) (citation omitted). However, “the liberal pleading standard … applies only to a plaintiff’s

18   factual allegations,” not his legal theories. Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989).

19   III.    DISCUSSION
20           “California’s Government Claims Act requires that a tort claim against a [state] public

21   entity or its employees for money or damages be presented to the California Victim

22   Compensation and Government Claims Board … no more than six months after the cause of

23   action accrues.” Lopez v. Cate, No. 1:10-cv-01773-AWI, 2015 WL 1293450, at *13 (E.D. Cal.

24   2015) (citing Cal. Gov’t Code §§ 905.2, 910, 911.2, 945.4, 950-950.2). “Timely claim

25   presentation is not merely a procedural requirement, but is … a condition precedent to plaintiff’s

26   maintaining an action against defendant and thus an element of the plaintiff’s cause of action.” Id.
27   (internal quotation marks and citations omitted). The “obligation to comply with the Government

28   Claims Act” is independent of the obligation to exhaust administrative remedies pursuant to the

                                                          2
     Case 1:19-cv-01023-NONE-JLT Document 30 Filed 09/03/20 Page 3 of 4


 1   Prison Litigation Reform Act. McPherson v. Alamo, No. 3:15-cv-03145-EMC, 2016 WL

 2   7157634, at *6 (N.D. Cal. 2016) (citing Parthemore v. Col, 221 Cal. App. 4th 1372, 1376

 3   (2013)).

 4           Defendants request that the Court take judicial notice of the following records from the

 5   Government Claims Program (“GCP”) within the California Department of General Services

 6   (formerly the Victim Compensation and Government Claims Board), pursuant to Federal Rule of

 7   Evidence 201(b)(2): a declaration from a legal analyst within the California Attorney General’s

 8   Office attesting to a search of the GCP’s Standardized Insurance Management System (“SIMS”)

 9   computer database for claims from Plaintiff, as well as a declaration from a staff services
10   manager within the GCP confirming that the Attorney General’s Office has read-only access to

11   the GCP’s SIMS computer database. (Doc. 29.) The records, attached to Defendants’ request for

12   judicial notice, indicate that Plaintiff has not filed a claim with the GCP regarding the July 2,

13   2017 incident that is the subject of this action. (See id. at 5, 7.)

14           Based on the above records, the Court takes judicial notice of the fact that Plaintiff has not

15   filed a claim with the Government Claims Program regarding the incident underlying this action.

16   See Fed. R. Evid. 201(b)(2), (c)(2). Accordingly, the Court finds that Plaintiff has not complied

17   with the Government Claims Act. The Court notes that Plaintiff also fails to allege compliance

18   with the Government Claims Act in his complaint.

19   IV.     CONCLUSION AND RECOMMENDATION
20           Based on the foregoing, the Court RECOMMENDS that Defendants’ partial motion to

21   dismiss (Doc. 28) be GRANTED and that Plaintiff’s claims of negligence and intentional

22   infliction of emotional distress be DISMISSED.

23           These Findings and Recommendations will be submitted to the United States District

24   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days

25   of the date of service of these Findings and Recommendations, Plaintiff may file written

26   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s
27   Findings and Recommendations.” Failure to file objections within the specified time may result in

28   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

                                                          3
     Case 1:19-cv-01023-NONE-JLT Document 30 Filed 09/03/20 Page 4 of 4


 1   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 2
     IT IS SO ORDERED.
 3

 4      Dated:     September 2, 2020                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      4
